    Case: 1:19-cv-01745 Document #: 47 Filed: 02/06/20 Page 1 of 3 PageID #:376




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS



 MALAIKA COLEMAN, individually and on
 behalf of all others similarly situated,
                                                      Civil Action No. 19-cv-01745
                              Plaintiff,
                                                      The Honorable Virginia M. Kendall
            v.

 GARRISON PROPERTY AND CASUALTY
 INSURANCE CO. and UNITED SERVICE
 AUTOMOBILE ASSOCIATION,

                              Defendants.



                     PLAINTIFF’S MOTION TO ALTER JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 59(e), Plaintiff requests that the Court

reconsider its opinion granting Defendant’s Motion to Dismiss (Dkt. No 45) and alter the judgment

entered against Plaintiff on January 30, 20120 (Dkt. No. 46). Good cause exists for reconsideration

because the Court’s dismissal and judgment arose from a misapprehension of the insurance policy

underlying Plaintiff’s breach of contract claim, and because there is new evidence that supports

Plaintiff’s interpretation of that policy. Plaintiff requests that the judgment be vacated, and that

either the Court’s dismissal of Plaintiff’s complaint be reversed or that Plaintiff be granted leave

to file an amended complaint incorporating the new evidence. In support of this Motion, Plaintiff

submits the accompanying Memorandum.
    Case: 1:19-cv-01745 Document #: 47 Filed: 02/06/20 Page 2 of 3 PageID #:376




Dated: February 6, 2020                      Respectfully submitted,
                                             /s/Daniel R. Ferri
                                             Adam J. Levitt
                                             Daniel R. Ferri
                                             DICELLO LEVITT GUTZLER LLC
                                             Ten North Dearborn Street, Eleventh Floor
                                             Chicago, Illinois 60602
                                             Telephone: 312-214-7900
                                             alevitt@dicellolevitt.com
                                             dferri@dicellolevitt.com

                                             Edmund A. Normand
                                             Jacob Phillips
                                             NORMAND LAW, PLLC
                                             62 West Colonial Street, Suite 209
                                             Orlando, Florida 32814
                                             Telephone: 407-603-6031
                                             ed@ednormand.com
                                             jacob@ednormand.com

                                             Scott Edelsberg
                                             EDELSBERG LAW, PA
                                             2875 NE 191st Street, Suite 703
                                             Aventura, Florida 33180
                                             Telephone: 305-975-3320
                                             scott@edelsberglaw.com

                                             Andrew J. Shamis
                                             SHAMIS & GENTILE, P.A.
                                             14 NE First Avenue, Suite 400
                                             Miami, Florida 33132
                                             Telephone: 305-479-2299

                                             Counsel for Plaintiff
                                             and the Proposed Class




                                         2
    Case: 1:19-cv-01745 Document #: 47 Filed: 02/06/20 Page 3 of 3 PageID #:376




                                   CERTIFICATE OF SERVICE
          I hereby certify that on February 6, 2020, I electronically filed the foregoing with the Clerk

of the United States District Court for the Northern District of Illinois, Eastern Division, using the

Court’s CM/ECF system, which will automatically send notification of this filing to all counsel of

record.

                                                        /s/ Daniel R. Ferri
                                                         Daniel R. Ferri
